FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                KATRINA MCCLENNY
                                               TWELFTH COURT OF APPEALS
JUSTICES                                                                                                                        CHIEF STAFF ATTORNEY
BRIAN HOYLE                                                                                                                     KERI L. HUNT
GREG NEELEY




         Monday, January 6, 2020


         Mr. Michael J. West                                                              Mr. James W. Huggler Jr.
         Asst. District Attorney                                                          100 East Ferguson
         4th Floor, Courthouse                                                            Suite 805
         100 North Broadway                                                               Tyler, TX 75702
         Tyler, TX 75702                                                                  * DELIVERED VIA E-MAIL *
         * DELIVERED VIA E-MAIL *

         RE:        Case Number:                            12-19-00145-CR
                    Trial Court Case Number:                007-0797-17

         Style: Mark Allen Vanhouten
                v.
                The State of Texas

         You are hereby notified that in the above-described case, the following decision and order was
         made and entered by this Court:

         "THIS DAY came on to be considered Appellant's motion for extension of time to file brief
         herein; and the same being inspected, it is ORDERED that said motion be, and hereby is,
         OVERRULED. It is FURTHER ORDERED that Appellant’s brief be filed immediately."

         Very truly yours,

         By:_____________________________
             Katrina McClenny, Clerk




                          1517 WEST FRONT STREET • SUITE 354 • TYLER, TX 75702 • TEL: 903-593-8471 • FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                         http://www.txcourts.gov/12thcoa.aspx